Citation Nr: 1829654	
Decision Date: 07/02/18    Archive Date: 07/24/18

DOCKET NO.  15-45 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 



THE ISSUE

Entitlement to an earlier effective date for migraine headaches prior to 
November 14, 2012. 


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from September 1962 to September 1966, ,  to October 1985, and . 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a  rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

On March 23, 2017, prior to the promulgation of a decision in his appeal for an earlier effective date for migraine headaches, the Board was notified by the New Orleans RO through the First Notice of Death (FNOD) Program that the Veteran died in March 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal for an earlier effective date for migraine headaches at this time.  38 U.S.C. § 7104(a) (2002); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Regulations mandate that a request for substitution must be filed not later than one year after the date of the appellant's death with the VA office from which the claim originated. See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010 (b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(a). 

The issue of substitution has been raised by the record in a request for substitution by the Veteran's surviving spouse in April 2017. However, substitution has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction to review the claim at this time, and the claim is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).


ORDER

The appeal is dismissed.




		
DELYVONNE M. WHITEHEAD
	Acting Veterans Law Judge, Board of Veterans' Appeals




